DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because multiple reference characters “1, 2” “5, 6” “10, 8” and “16, 8” have been used to designate same part.  For e.g., reference characters “5, 6” has been used to designate “both a circular arc of the distal edge 5 and the active region 6.”  Reference character “1, 2” has been used to designate a machining device and shaft.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The rolling bearing of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Objections
Claims 1-13 are objected to because of the following informalities.  The claims appear to be a direct translation of a foreign-language document and include recitation of elements not in idiomatic English.  Applicant is requested to check all claims and write them in idiomatic English. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s disclosure shows the bearing element extending axially beyond the distal edge of the head (Figs. 4-5 and 7). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the recitation “wherein the protector device is rotatably coupled with a bearing element of the machining device extending, at least in regions, inside of the head” renders the claim vague and indefinite because it is unclear what structural interaction between the protector device, the bearing element and the head is being claimed. 
In claim 2, the recitation “the bottom of the head” renders the claim vague and indefinite because it is unclear which portion of the head represents the bottom.  “The bottom” lacks antecedent basis. 
In claim 5, the recitation “only a circular arc of the distal edge serves as the active region” renders the claim vague and indefinite because it is unclear what structural feature of the distal edge is being claimed.  Is the distal edge circular?
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutter et al. (US 5078605).
Sutter et al. disclose a tissue removal device or surgical instrument (Fig. 2) including: a machining device including a shaft 25 with a connection region 25d and a hollow cylindrical head 23 with an active region 23a at its distal edge for cutting bone; and a sleeve or protector device 31 wherein sleeve 31 surrounds head 23 and wherein the sleeve is rotatably coupled with a bearing element (25a, 25b) extending inside head 23. 

Regarding claim 5, protector 31 surrounds the head such that the circular edge of the head is exposed for cutting bone. 
Regarding claim 6, protector 31 is coupled to the bearing element 25a, 25b at its distal end (defined by portion extending beyond 25b in Fig. 3).
Regarding claim 7, protector 31 is closed at its distal end because there is no gap between protector 31 and shaft 25 (Fig. 2). 
Regarding claim 8, Sutter et al. disclose “shaft 25 and sleeve 31 are constructed in such a way that they are rotatable around the axis 9 with slight, radial play relative to one another in a favorable and easy manner, i.e. with only slight friction.” (col. 4 lines 36-68).
Regarding claim 9, Sutter et al. disclose protector 31 rotatably coupled to the bearing element (25a, 25b) by means of regions 31a, 31c (sliding bearing). 
Regarding claim 10, Sutter et al. disclose a fluid opening 31d connected to a fluid channel (defined by connection 33) (Fig. 3 and col. 5, lines 9-30).
Regarding claim 11, Sutter et al. disclose protector 31 is made of thermoplastic material (col. 5, lines 9-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sutter et al. (US 5078605) in view of Jansen et al. (US 9962170). 
Sutter et al. disclose all elements of the claimed invention except for constructing the elements of surgical instrument, for e.g. the protector of a transparent material. 

Therefore it would have been recognized by one of ordinary skill in art that applying the known technique of constructing the Sutter et al. instrument and its components of a transparent materials, would have yielded predictable results, namely, facilitating forward viewing of tissues. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sutter et al. (US 5078605) in view of Courvoisier (US 8113833). 
Sutter et al. disclose all elements of the claimed invention except for an opening formed in a side wall of the head. 
	Courvoisier discloses an opening or radial monitoring window 50 formed in a side wall of a head to check whether the cutting tool has been used or not, or to make it possible to take a tissue sample (Figs. 5-7 and supporting text). 
Therefore it would have been recognized by one of ordinary skill in art that applying the known technique of providing a radial monitoring window, as taught by Courvoisier to the Sutter et al. head, would have yielded predictable results, i.e., to provide a check to see whether the tool has been used or not and to make it possible to take a tissue sample.
Conclusion
A patentability determination with respect to claims 2 and 3 cannot be made until the rejections under 35 USC 112(a) and 112(b) are overcome.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 10, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775